Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Previous Rejections
Applicants' arguments, filed 12/24/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,548,901 in view Henke et al. (US PG pub. 2002/0035107).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating or preventing a 
The patented claims recite a method of treating or preventing a respiratory disease caused by a virus in a pig, the method comprising administering to a pig suffering from a respiratory disease an effective amount of meloxicam or a pharmaceutically acceptable salt thereof, wherein the disease is caused by Swine Influenza Virus, Aujetzky's Virus, Porcine Reproductive and Respiratory Syndrome Virus, Porcine Circovirus, or Transmissible Gastroenteritis and Porcine Respiratory Coronavirus wherein meloxicam or a pharmaceutically acceptable salt thereof is administered in the form of granules and wherein the granules further comprise: meglumine; a carrier selected from the group consisting of lactose, glucose, mannitol, xylitol, sucrose, and sorbitol; and a binder selected from the group consisting of hydroxypropylmethylcellulose, polyvinylpyrrolidone, gelatine, starch, and polyethylene glycol ether. The patented method of treatment does not recite administering by injection of a solution comprising an effective amount of meloxicam. 
The patented claims recite that the meloxicam is administered by injection, however the claims do not recite a solution comprising meloxicam administered by injection. Henke et al. teach use of an aqueous meloxicam solution for parenteral administration. It would have been obvious to one of ordinary skill to have utilized an 

Claims 1-2, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,956,288. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating or preventing a respiratory disease caused by a virus in a pig, the method comprising administering to a pig suffering from a respiratory disease an effective amount of meloxicam or a pharmaceutically acceptable salt thereof, wherein the disease is caused by Swine Influenza Virus, Auietzky’s Virus, Porcine Reproductive and Respiratory Syndrome Virus, Porcine Circovirus, or Transmissible Gastroenteritis and Porcine Respiratory Coronavirus. 
The patented claims recite a treatment method for treating non-human a mammal suffering from one or more of pain, inflammation, fever, acute mastitis, or respiratory illness, the method comprising administering to the mammal an aqueous, solution comprising: meloxicam in an amount of 20 mg/ml; meglumine in an amount of 14 mg/ml; a polyethylene glycol in an amount of 150 mg/ml; a polyoxyethylene-polyoxypropylene copolymer in an amount of 50 mg/ml; ethanol in an amount of 150 mg/ml; glycine in an amount of 5 mg/ml; disodium EDTA in an amount of 1 mg/ml; hydrochloric acid and/or sodium hydroxide provided in an amount sufficient to yield a pH of 8.8 of the solution; and water wherein the method is used in conjunction with 
Applicant’s arguments are moot in view of the new rejections made above necessitated by claim amendments.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612